DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the differential amplifier … performing differential amplification between a signal output from the read circuit and a signal output from the reference circuit (figure 10 shows differential amplification between a signal from the MTJ element not the read circuit) as in claim 10, and temperature sensor as in claim 11 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 14-16 recite “the sequence control circuit is configured to cause the read circuit to read the magnetization after the first period is finished and then a second period longer than the first period is elapsed”.  It is unclear what element the clause “and then a second period longer than the first period is elapsed” modifies.  Claims 2-10 inherit the same deficiency as claim 1 by reason of dependence.  
Claim 10 recites “the serially connected magnetic tunnel junction elements”. This limitation lacks antecedent basis.  The claim has prior recitation for only one magnetic tunnel junction element.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Y. Shim, et al., Biased Random Walk Using Stochastic Switching of Nanomagnets: Application to SAT Solver, IEEE Transactions on Electron Devices, Vol. 65, No. 4,  2018 (hereinafter “Shim”).

Regarding claim 1, Shim teaches the following:
a write circuit configured to invert magnetization of a magnetic layer of a magnetic tunnel junction element stochastically by supplying current to the magnetic layer (abstract, Section II first paragraph, Section III. A. second paragraph, stochastic switching property of nanomagnets for invert 
a read circuit configured to read the magnetization (Fig 3b,5a, section III.A. fourth paragraph, RD switch and Ref resistor); 
a signal output circuit configured to generate a random number on the basis of the magnetization read by the read circuit (Fig 3b, section IV. A. second paragraph, output inverter); and 
a sequence control circuit configured to control the write circuit and the read circuit (Fig , section II.B. last paragraph, section IV decoder), wherein 
the sequence control circuit is configured to regulate the write circuit to supply the current to the write circuit in a first period (Section III.A. last paragraph, decoder controlling variable current source, Fig 5b WR signal with period shown wrt the two pulses), and
 the sequence control circuit is configured to cause the read circuit to read the magnetization after the first period is finished and then a second period longer than the first period is elapsed (Fig 5b RD signal with period shown including trelax for second period longer than the first period).

Regarding claim 2, in addition to the teachings addressed in the claim 1 analysis Shim teaches the following:
relax incorporated).

Regarding claim 3, in addition to the teachings addressed in the claim 1 analysis Shim teaches the following:
wherein the second period is a period three times or long than the first period (Section III.C,Fig 5b, 6nsec is 6times 1 nsec).

Regarding claim 8, in addition to the teachings addressed in the claim 1 analysis Shim teaches the following:
a buffer configured to temporarily store a signal output from the signal output circuit (fig 5a, section IV.A. latch).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of H.Lee et al., Design of high-throughput and low-power true random number generator utilizing perpendicularly magnetized voltage-controlled magnetic tunnel junction, AIP Advances 7, 055934, 2017, hereinafter (Lee).

Regarding claim 4, in addition to the teachings addressed in the claim 1 analysis, Shim teaches a time interval in which the second period is longer than the first period, but does not explicitly disclose the second period is 15 ns or more.  However, in the same field of endeavor, Lee discloses a random number generator according to the same principles as Shim using an MTJ (abstract, introduction).  Lee further discloses a first period and a second period for writing and reading respectively (Fig 5).  Lee further discloses a second period that is greater than 15 nsec (Fig 5 sense period).  It would have been obvious to one of ordinary skill in the art before the effective filing to use a sense period as disclosed by Lee to allow stabilization of the read as disclosed by Lee (Fig 5 stabilization).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of S. Oosawa et al., Design of an STT-MTJ Based True Random Number Generator Using Digitally Controlled Probability-Locked Loop, 2015 IEEE 13th International New Circuits and Systems Conference (NEWCAS), IEEE 2015, hereinafter (Oosawa).

Regarding claim 5, in addition to the teachings addressed in the claim 1 analysis Shim discloses a decoder unit that controls current to the MJT (Section IV.A. second paragraph).  Shim does now, however, explicitly control using a feedback control circuit.  However in the same field of endeavor, Oosawa teaches:

in a case where the discrete value is lower than the threshold , the feedback control circuit is configured to control the current supplied by the write circuit so that the discrete value increases, in a case where the discrete value is higher than the threshold, the feedback control circuit is configured to control the current supplied by the write circuit so that the discrete value decreases, and in a case where the discrete value is equal to the threshold, the feedback control circuit is configured to maintain the current supplied by the write circuit (Fig 3 Correction Logic and D/A and V/I Converter, according to equation (6) and procedure of Section V.A steps 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the feedback control circuit of Oosawa in the circuit of Shim to control the current to the MJT.  It would have been obvious to use the feedback control circuit of Oosawa to achieve the benefit of maintaining the current to the MJT between 48.625% to 51.375% to achieve a MJT switching probability of 50%.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of W.H. Choi et al., A Magnetic Tunnel Junction Based True Random Number Generator with Conditional Perturb and Real-Time Output Probability Tracking, 2014 IEEE International Electron Devices Meeting, IEEE 2014, hereinafter (Choi).

Regarding claim 6, Shim teaches the claim 1 limitations.  Shim is silent, however, with respect to a plurality of magnetic tunnel junction elements connected in series. However in the same field of endeavor, Choi teaches:
a plurality of the magnetic tunnel junction elements are connected in series and disposed in the random number generator (Fig 18, rows connected in series) 
the write circuit is configured to supply the current to the magnetic tunnel junction elements so that the magnetization of the magnetic layer of each magnetic tunnel junction element is inverted independently stochastically (Fig 18b WL bits independently inverted V write), and
the read circuit is configured to read the magnetization of each magnetic tunnel junction element (fig 18 read from BL).
	It would have been obvious to one of ordinary skill in the art before the effective filing to arrange the MTJ of Shin to write and read according to the structure of the MTJ array of Choi.  As noted by Choi, Choi uses an “existing” array to implement a random number generator using MTJ technology (Introduction).  It is obvious to one of ordinary skill in the art to use a known technique to improve similar devices in the same way. MPEP 2141.III.(C).

Regarding claim 7, Shim in view of Choi teach the claim 6 teaches limitations.  Choi further teaches:

the signal output circuit is configured to combine information obtained from each of the magnetic tunnel junction elements that are connected in parallel, and generate the random number (Section Real-Time Output Probability Tracking last sentence).
The motivation to combine provided with respect to claim 6 applies equally to claim 7. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of S. Bhuin et al., Strained MTJs with Latch-based Sensing for Stochastic Computing, Proceedings of the 17th IEEE International Conference on Nanotechnology, IEEE 2017, hereinafter (Bhuin).

Regarding claim 9, Shim teaches the claim 1 limitations.  Shim does not, however, explicitly disclose the signal output circuit comprises a reference circuit and a differential amplifier. However in the same field of endeavor, Bhuin discloses:
a reference circuit configured to acquire an electric characteristic of the magnetic tunnel junction element (fig 4a parallel resistor network comprising Vref, Section IV first paragraph, Rref are a series of MTJs combined), and 
a differential amplifier configured to generate a differential amplification signal, based on which the random number is generated, by performing 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the signal output circuit of Shim with the sense amplifier of Bhuin.  As disclosed by Bhuin, the sense amplifier of Buin is a conventional sensing scheme (Section IV. First paragraph). It is obvious to one of ordinary skill in the art to perform a simple substitution of one known element for another to obtain predictable results.  See MPEP 2141.III.B.

Regarding claim 10,  Shim in view of Bhuin teach the claim 9 limitations.  Bhuin further discloses wherein the reference circuit includes two of the serially connected magnetic tunnel junction elements (Fig 4 a.  serially connected Rref include two MTJs as mapped in claim 9). The motivation to combine provided with respect to the claim 9 analysis applies equally to claim 10.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Oosawa in view of US 20110123022 A1, Oishi et al., (hereinafter “Oishi”).

Regarding claim 11, Shim in view of Oosawa teach the claim 5 teaches limitations.  Shim in view of Oosawa further teaches:
a V-I converter configured to, upon reception of input of voltage, convert the voltage into current in a predetermined operation mode, and output the 
the sequence control circuit is configured to control so that the current is supplied by the input of the voltage to the V-I converter (Oosawa fig 3 as configured with the sequence control circuit of Shim as mapped in claim 5).
The motivation to combine provided with respect to claim 5 with respect to Shim and Oosawa applies equally to claim 11. Shim in view of Oosawa therefore teaches a V-I converter configured to, upon reception of input of voltage, convert the voltage into current in a predetermined operation mode, and output the current, wherein the sequence control circuit is configured to control so that the current is supplied by the input of the voltage to the V-I converter.  
Shim in view of Oosawa does not, however explicitly disclose the feedback control circuit is able to switch a plurality of the operation modes, and the feedback control circuit includes a temperature sensor that detects temperature of a range including at least the magnetic tunnel junction element, and on the basis of the temperature detected by the temperature sensor, switches the operation mode of the V-I converter.  However, in the same field of endeavor Oishi discloses: 
the feedback control is able to switch a plurality of the operation modes (Fig 5 including multiplier feedback paths at S14 and S19 for a plurality of operation modes), and 
the feedback control includes a temperature sensor that detects temperature of a range including at least the magnetic tunnel junction element, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include the feedback control as disclosed by Oishi in the feedback control circuit disclosed by Shim in view of Oosawa.  It would have been obvious to one of ordinary skill in the art to achieve the benefit disclosed by Oishi of operating within the operating temperature range of the MTJ for a probability of writing at 50% randomness and with modes of operating or stop operating (Oishi Fig 5).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Choi in view of W. Kang et al., High reliability sensing circuit for deep submicron spin transfer torque magnetic random access memory, Electronic Letters, vol 49, No 20, 2013 (hereinafter “Kang”).

Regarding claim 12,  Shim in view of Choi teach the claim 6 limitations and further disclose the magnetic tunnel junction elements are disposed in serial connection in the random number generator as in the claim 6 mapping.  Both Shim and Choi are silent with respect to the number of magnetic tunnel junction elements being determined by the maximum value of writing current of the magnetic tunnel junction element and a power supply voltage condition.  However, in the same field of endeavor Kang discloses the number of magnetic tunnel junction elements being determined by the maximum value of writing current of the magnetic tunnel junction element and a power supply 
It would have been obvious to one of ordinary skill in the art before the effectively filing date to choose the number of magnetic tunnel junction elements according to the approach of Kang.  It would have been obvious to one of ordinary skill in the art to apply this technique to implement a high reliability offset tolerant sensing circuit (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190347074 A1 Choi disclosure similar to and by same inventor as prior art applied to claims 6-7.
S. Motaman et al., Novel Application of Spintronics in Computing, Sensing, Storage and Cybersecurity, EDAA, 2018 Discloses aspects of MTJ use in random number generation including use of an array and a readout with MTJ as a reference to a differential amplifier (fig 4).
A. Tamakoshi et al., Design of an Energy-Efficient True Random Number Generator Based on Triple Read-Write Data-Steam Multiplexing of MTJ Devices, IEEE, 2020.  Disclosure by Applicant of aspects of the claimed invention.
N. Onizawa, et. al. High-Throughput/Low-Energy MTJ-Based Tue Random Number Generator Using a Multi-Voltage/Current Converter, IEEE Transactions on Very Large Scale Integration (VLSI) Systems, Vol. 28, No. 10, 2020.  Disclosure by in Inventors of aspects of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.